DETAILED ACTION
Status of the Application
	Claims 38-42, 44-61 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s election without traverse of Group II, claims 43-45, drawn in part to a polynucleotide encoding a temperature sensitive Cas9 protein, and a host cell comprising said polynucleotide, and the election of substitutions at positions 104, 105 and 107 of the polypeptide of SEQ ID NO: 2, as submitted in a communication filed on 8/11/2021 is acknowledged. 
	Applicant’s amendment of claims 38-42, 44-45, cancellation of claim 43, and addition of claims 60-61, as submitted in a communication filed on 8/11/2021 is acknowledged. 
Claims 46-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.  Claims 38-42, 44-45, 60-61 are at issue and are being examined herein to the extent they encompass the elected invention. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claimed invention is directed to nucleic acids while the title refers to a polypeptide.  Appropriate correction is required. 
The specification is objected for not complying with sequence rules.  While Figure 14 displays a sequence, neither the drawings nor the Brief Description of the Drawings indicate the corresponding sequence identifier.  Applicant is required to insert the corresponding sequence identifier in the Brief Description of the Drawings or amend the drawings to include the sequence identifier in front of the sequence.  See particularly 37 CFR 1.821(d).   Appropriate correction is required.


Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 17201135.5 filed on 11/10/2017 .  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/EP2018/080508 filed on 11/07/2018 .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 4/1/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 38 is objected to due to the recitation of “one or more amino acid…one or more guid-RNA….one or more genome target sequence”.   The term should be amended to recite “one or more amino acids…one or more guid-RNAs….one or more genome target sequences”.    Appropriate correction is required.
Claim 44 is objected to due to the recitation of “polynucleotide having at least 80% sequence identity to SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polynucleotide having at least 80% sequence identity to the polypeptide of 
Claim 60 is objected to due to the recitation of “corresponding to position 10 or position 840 of SEQ ID NO: 2”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “corresponding to position 10 or position 840 of the polypeptide of SEQ ID NO: 2”.  Appropriate correction is required.
Claim 61 is objected to due to the recitation of “variant comprises a substitution of aspartic acid for alanine (D10A) or a substitution of histidine for alanine (H840A)”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “variant comprises a substitution of aspartic acid for alanine (D10A) at the position corresponding to position 10 of the polypeptide of SEQ ID NO: 2 or a substitution of histidine for alanine (H840A) at the position corresponding to position 840 of the polypeptide of SEQ ID NO: 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38, 40, 41, 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. The claims recite in part a polynucleotide that encodes a protein which is a variant of the polypeptide of SEQ ID NO: 2, wherein said protein comprises a substitution at the position corresponding to position 104, 105, 107, and/or 176 of the polypeptide of SEQ ID NO: 2, wherein the amino acid at the position corresponding to position 176 of the polypeptide of SEQ ID NO: 2 is replaced with  a serine.  It should be noted that the protein encoded by the polynucleotide of claims 38, 40, 41, 42 is not limited with regard to additional mutations with respect to the polypeptide of SEQ ID NO: 2. All that is required is that the protein encoded by the claimed polynucleotide has the recited substitutions.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) below for claim interpretation.  Furthermore, since structure determines function and the specification Streptococcus pseudoporcinus Cas9 protein that is a variant of the polypeptide of SEQ ID NO: 2 having a substitution at the position corresponding to position 107 of the polypeptide of SEQ ID NO: 2 as well as a serine at the position corresponding to position 176 of the polypeptide of SEQ ID NO: 2.   Ward et al. disclose a cas9 gene encoding a Streptococcus Cas9 protein that is a variant of the polypeptide of SEQ ID NO: 2 having a substitution at the position corresponding to position 104 of the polypeptide of SEQ ID NO: 2.  Schardt et al. disclose a gene encoding a Cas9 protein from Listeria kieliensis that comprises a substitution at the position corresponding to position 105 of the polypeptide of SEQ ID NO: 2. See underlined/bold/italicized residues.  As such, the claims encompass subject matter which is not patent-eligible. 

RESULT 64
G5KAN2_9STRE
ID   G5KAN2_9STRE            Unreviewed;      1374 AA.
AC   G5KAN2;
DT   25-JAN-2012, integrated into UniProtKB/TrEMBL.
DT   25-JAN-2012, sequence version 1.
DT   07-APR-2021, entry version 49.
DE   RecName: Full=CRISPR-associated endonuclease Cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
DE            EC=3.1.-.- {ECO:0000256|HAMAP-Rule:MF_01480};
GN   Name=cas9 {ECO:0000256|HAMAP-Rule:MF_01480,
GN   ECO:0000313|EMBL:EHI65578.1};
GN   ORFNames=STRPS_1995 {ECO:0000313|EMBL:EHI65578.1};
OS   Streptococcus pseudoporcinus LQ 940-04.
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Streptococcaceae;
OC   Streptococcus.
OX   NCBI_TaxID=875093 {ECO:0000313|EMBL:EHI65578.1, ECO:0000313|Proteomes:UP000003217};
RN   [1] {ECO:0000313|EMBL:EHI65578.1, ECO:0000313|Proteomes:UP000003217}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=LQ940-04 {ECO:0000313|Proteomes:UP000003217};
RX   PubMed=24625962; DOI=10.1093/gbe/evu048;
Richards V.P., Palmer S.R., Pavinski Bitar P.D., Qin X., Weinstock G.M.,
RA   Highlander S.K., Town C.D., Burne R.A., Stanhope M.J.;
RT   "Phylogenomics and the dynamic genome evolution of the genus
RT   Streptococcus.";
RL   Genome Biol. Evol. 6:741-753(2014).
CC   -!- FUNCTION: CRISPR (clustered regularly interspaced short palindromic
CC       repeat) is an adaptive immune system that provides protection against
CC       mobile genetic elements (viruses, transposable elements and conjugative
CC       plasmids). CRISPR clusters contain spacers, sequences complementary to
CC       antecedent mobile elements, and target invading nucleic acids. CRISPR
CC       clusters are transcribed and processed into CRISPR RNA (crRNA). In type
CC       II CRISPR systems correct processing of pre-crRNA requires a trans-
CC       encoded small RNA (tracrRNA), endogenous ribonuclease 3 (rnc) and this
CC       protein. The tracrRNA serves as a guide for ribonuclease 3-aided
CC       processing of pre-crRNA. Subsequently Cas9/crRNA/tracrRNA
CC       endonucleolytically cleaves linear or circular dsDNA target
CC       complementary to the spacer; Cas9 is inactive in the absence of the 2
CC       guide RNAs (gRNA). Cas9 recognizes the protospacer adjacent motif (PAM)
CC       in the CRISPR repeat sequences to help distinguish self versus nonself,
CC       as targets within the bacterial CRISPR locus do not have PAMs. PAM
CC       recognition is also required for catalytic activity.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|ARBA:ARBA00001946,
CC         ECO:0000256|HAMAP-Rule:MF_01480};
CC   -!- SUBUNIT: Monomer. Binds crRNA and tracrRNA. {ECO:0000256|HAMAP-
CC       Rule:MF_01480}.
CC   -!- DOMAIN: Has 2 endonuclease domains. The discontinuous RuvC-like domain
CC       cleaves the target DNA noncomplementary to crRNA while the HNH nuclease
CC       domain cleaves the target DNA complementary to crRNA.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated Cas9 family.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated protein Cas9 family.
CC       Subtype II-A subfamily. {ECO:0000256|ARBA:ARBA00005244}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EHI65578.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AEUY02000005; EHI65578.1; -; Genomic_DNA.
DR   RefSeq; WP_007896501.1; NZ_AEUY02000005.1.
DR   EnsemblBacteria; EHI65578; EHI65578; STRPS_1995.
DR   GeneID; 58554716; -.
DR   OrthoDB; 27691at2; -.
DR   Proteomes; UP000003217; Unassembled WGS sequence.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0004519; F:endonuclease activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0003723; F:RNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0051607; P:defense response to virus; IEA:UniProtKB-UniRule.
DR   GO; GO:0043571; P:maintenance of CRISPR repeat elements; IEA:UniProtKB-UniRule.
DR   HAMAP; MF_01480; Cas9; 1.
DR   InterPro; IPR028629; Cas9.
DR   InterPro; IPR032239; Cas9-BH.
DR   InterPro; IPR032237; Cas9_PI.
DR   InterPro; IPR032240; Cas9_REC.
DR   InterPro; IPR033114; HNH_CAS9.
DR   InterPro; IPR003615; HNH_nuc.
DR   Pfam; PF16593; Cas9-BH; 1.
DR   Pfam; PF16595; Cas9_PI; 1.
DR   Pfam; PF16592; Cas9_REC; 1.
DR   Pfam; PF13395; HNH_4; 1.
DR   TIGRFAMs; TIGR01865; cas_Csn1; 1.
DR   PROSITE; PS51749; HNH_CAS9; 1.
PE   3: Inferred from homology;
KW   Antiviral defense {ECO:0000256|ARBA:ARBA00023118, ECO:0000256|HAMAP-
KW   Rule:MF_01480}; Coiled coil {ECO:0000256|SAM:Coils};

KW   Rule:MF_01480};
KW   Endonuclease {ECO:0000256|HAMAP-Rule:MF_01480, ECO:0000256|PROSITE-
KW   ProRule:PRU01085};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Magnesium {ECO:0000256|ARBA:ARBA00022842, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Manganese {ECO:0000256|ARBA:ARBA00023211};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Nuclease {ECO:0000256|ARBA:ARBA00022722, ECO:0000256|HAMAP-Rule:MF_01480};
KW   RNA-binding {ECO:0000256|ARBA:ARBA00022884, ECO:0000256|HAMAP-
KW   Rule:MF_01480}.
FT   DOMAIN          766..927
FT                   /note="HNH Cas9-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51749"
FT   COILED          263..290
FT                   /evidence="ECO:0000256|SAM:Coils"
FT   ACT_SITE        12
FT                   /note="For RuvC-like nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   ACT_SITE        845
FT                   /note="Proton acceptor for HNH nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           12
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           12
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           765
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           769
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           769
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           989
FT                   /note="Magnesium 2; via pros nitrogen"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
SQ   SEQUENCE   1374 AA;  158541 MW;  0D8EBFF32F3C65A0 CRC64;

  Query Match             69.0%;  Score 4832;  DB 125;  Length 1374;
  Best Local Similarity   67.6%;  
  Matches  926;  Conservative  211;  Mismatches  226;  Indels    6;  Gaps    5;


Qy          5 YSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAEATRL 64
              ||||||||||||||||| ::||||:||  | ||||| :|||||:| :||||||||:| ||
Db          7 YSIGLDIGTNSVGWAVINEDYKVPAKKMTVFGNTDRKTIKKNLLGTVLFDSGETAQARRL 66

Qy         65 KRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGNIVD 124
              ||| |||||||: |:| || ||: || ||||:|| || |||   :||  ::||||||  :
Db         67 KRTNRRRYTRRRYRLCQLQNIFATEMVKVDDTFFQRLSESFFYYQDKAFDKHPIFGNSKE 126

Qy        125 EVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSDVDKL 184
              | |||: ||||||||| | |   |||||||||||:|:||||||||||| || :|:|| ||
Db        127 ERAYHKTYPTIYHLRKDLADRDQKADLRLIYLALSHIIKFRGHFLIEGKLNSENTDVQKL 186

Qy        185 FIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNLIAL 244
              || ||  || |||| ||     ||||:|:|: |||:|||:||:: ||:|||||||||:||
Db        187 FIALVTVYNLLFEEEPIAGETCDAKALLTAKTSKSKRLESLISEFPGQKKNGLFGNLLAL 246

Qy        245 SLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAILLSD 304
              :||| ||||||| |:||||||::||||:::||||||:||| |||||||||||||||||||
Db        247 ALGLRPNFKSNFGLSEDAKLQITKDTYEEELDNLLAEIGDHYADLFLAAKNLSDAILLSD 306

Qy        305 ILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYAGYID 364
              || :: | |:|||||||||||:|| :|| ||| ||::|:|||| ||| :  ||||||||:
Db        307 ILTLSDENTRAPLSASMIKRYEEHQEDLALLKKLVKEQMPEKYWEIFSNAKKNGYAGYIE 366

Qy        365 GGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELHAILR 424
              |  |||:||::||||| :: | :| | |::|:| |||||||||||||||||| |||||||
Db        367 GKVSQEDFYRYIKPILSRLKGGDEFLAKIDRDDFLRKQRTFDNGSIPHQIHLKELHAILR 426

Qy        425 RQEDFYPFLKDNREKIEKILTFRIPYYVGPLAR-GNSRFAWMTRKSEETITPWNFEEVVD 483
              ||| :|||| : :||||::| |||||||||||: ||| |||: |:|:| ||||||::|||
Db        427 RQEKYYPFLAEQKEKIEQLLCFRIPYYVGPLAKGGNSSFAWLKRRSDEPITPWNFKDVVD 486

Qy        484 KGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLSGE 543
              : ||||:||| |||:|  || |||||||| ||| ||||||||||||: | | || :|| |
Db        487 EEASAQAFIEGMTNYDTYLPEEKVLPKHSPLYEMFTVYNELTKVKYIAENMTKPLYLSAE 546

Qy        544 QKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKIIKD 603
              ||:||:| |||  |||||| ||| || :||  ::|:::|||  ||||||||:||||||||
Db        547 QKEAIIDHLFKQTRKVTVKDLKEKYFSQIEGLENVDVTGVEGAFNASLGTYNDLLKIIKD 606

Qy        604 KDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWGRLS 663
              | |||:| | :|||:||| ||||:| ::||:||  ||:||:  |:|:|::| | ||||||
Db        607 KAFLDDEANAEILEEIVLILTLFQDEKLIEKRLAKYANLFEKSVLKKLRKRHYRGWGRLS 666

Qy        664 RKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSG-QGDSLHE 722
              |:||:|::|| ||||||||||:| ||||||:|||:| || |:: |  ||    : :|| |
Db        667 RQLIDGMKDKASGKTILDFLKADDFANRNFIQLINDSSLDFEKLIDDAQKKAIKRESLTE 726

Qy        723 HIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRERMK 782
               :|||||||||||||||::|||||:||||| | |:||||||:|||||| :| ||:|:|:|
Db        727 AVANLAGSPAIKKGILQSLKVVDEIVKVMG-HNPDNIVIEMSRENQTTAQGLKNARQRLK 785

Qy        783 RIEEGIKELGSQILKEHP--VENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840
              :|:|  |: ||:||:::   : |  ||: :|||| ||:|:|||  |:|||| || ||:||
Db        786 KIKEVHKKTGSRILEDNSERITNLTLQDNRLYLYLLQDGKDMYTGQDLDINNLSQYDIDH 845

Qy        841 IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKN-YWRQLLNAKLITQRKFDN 899
              |:||||:||:|||| |||    |||||||||| |||: ||:  ||: |    |:::|||:
Db        846 IIPQSFIKDNSIDNLVLTTQKANRGKSDNVPSIEVVRDMKDRVWRRQLANGAISRQKFDH 905

Qy        900 LTKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLK 959
              |||||||||:: ||| |::|||||||||||||||:|||| |:| ::| || | ||:||||
Db        906 LTKAERGGLADSDKARFLRRQLVETRQITKHVAQLLDSRFNSKSNQNKKLARNVKIITLK 965

Qy        960 SKLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVR 1019
              ||:||||||||  ||:||:|||||||||||||||||||:|||||||:|||||||| :|: 
Db        966 SKIVSDFRKDFGLYKLREVNNYHHAHDAYLNAVVGTALLKKYPKLEAEFVYGDYKHFDLV 1025

Qy       1020 KMIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRD 1079
              |:|:||:  :|||||| ||||||||||| |::||:| : |||:|||| ||||:|||| :|
Db       1026 KLISKSDPSLGKATAKVFFYSNIMNFFKEELSLADGTLMKRPVIETNTETGEVVWDKVKD 1085

Qy       1080 FATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTV 1139
              | |:||||| ||||||||||:|:| |||||:| | |||||| ||| ||||||||||||  
Db       1086 FKTIRKVLSYPQVNIVKKTEIQSGAFSKESVLSKGNSDKLIERKKGWDPKKYGGFDSPNT 1145

Qy       1140 AYSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLP 1199
              |||: ||||| | |::|||:|||::||||||:: :||: | ||| |||::::: |:||||
Db       1146 AYSIFVVAKVAKRKAQKLKTVKEIVGITIMEQAEYEKDNIAFLEKKGYQDIQEKLLIKLP 1205

Qy       1200 KYSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFV 1259
              |||||||||||:|:|||| | ||||||||  ||: |||||| |:||    |  :||:|||
Db       1206 KYSLFELENGRRRLLASANEFQKGNELALSGKYMKFLYLASRYDKLSSKIESEQQKKLFV 1265

Qy       1260 EQHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLG 1319
              ||| || |||:: : : :   | |: || |::| | |     | ||| |:::||  |:||
Db       1266 EQHLHYFDEILDIVVKHATCYIKAENNLKKIISLYKKKEAYSINEQALNMLNLFIFTSLG 1325

Qy       1320 APAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368
              ||: | :|| ||||||||:: :||:  || ||||||||||||||: |||
Db       1326 APSTFVFFDETIDRKRYTTSSDVLNGILIQQSITGLYETRIDLSRFGGD 1374




RESULT 84
E9FPR9_9STRE
ID   E9FPR9_9STRE            Unreviewed;      1375 AA.
AC   E9FPR9;
DT   05-APR-2011, integrated into UniProtKB/TrEMBL.
DT   05-APR-2011, sequence version 1.
DT   07-APR-2021, entry version 39.
DE   RecName: Full=CRISPR-associated endonuclease Cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
DE            EC=3.1.-.- {ECO:0000256|HAMAP-Rule:MF_01480};
GN   Name=cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
GN   ORFNames=HMPREF0851_01799 {ECO:0000313|EMBL:EFX57999.1};
OS   Streptococcus sp. M334.
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Streptococcaceae;
OC   Streptococcus.
OX   NCBI_TaxID=563038 {ECO:0000313|EMBL:EFX57999.1, ECO:0000313|Proteomes:UP000003840};
RN   [1] {ECO:0000313|EMBL:EFX57999.1, ECO:0000313|Proteomes:UP000003840}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=M334 {ECO:0000313|EMBL:EFX57999.1,
RC   ECO:0000313|Proteomes:UP000003840};
RG   The Broad Institute Genome Sequencing Platform;
RA   Ward D., Earl A., Feldgarden M., Gevers D., Young S., Zeng Q., Koehrsen M.,
RA   Alvarado L., Berlin A.M., Borenstein D., Chapman S.B., Chen Z., Engels R.,
RA   Freedman E., Gellesch M., Goldberg J., Griggs A., Gujja S., Heilman E.R.,
RA   Heiman D.I., Hepburn T.A., Howarth C., Jen D., Larson L., Mehta T.,
RA   Park D., Pearson M., Richards J., Roberts A., Saif S., Shea T.D.,
RA   Shenoy N., Sisk P., Stolte C., Sykes S.N., Walk T., White J., Yandava C.,
RA   Sibley C.D., Field T.R., Grinwis M., Eshaghurshan C.S., Surette M.G.,
RA   Haas B., Nusbaum C., Birren B.;
RT   "The Genome Sequence of Streptococcus sp. M334.";
RL   Submitted (MAR-2010) to the EMBL/GenBank/DDBJ databases.
CC   -!- FUNCTION: CRISPR (clustered regularly interspaced short palindromic
CC       repeat) is an adaptive immune system that provides protection against
CC       mobile genetic elements (viruses, transposable elements and conjugative
CC       plasmids). CRISPR clusters contain spacers, sequences complementary to
CC       antecedent mobile elements, and target invading nucleic acids. CRISPR
CC       clusters are transcribed and processed into CRISPR RNA (crRNA). In type
CC       II CRISPR systems correct processing of pre-crRNA requires a trans-
CC       encoded small RNA (tracrRNA), endogenous ribonuclease 3 (rnc) and this
CC       protein. The tracrRNA serves as a guide for ribonuclease 3-aided
CC       processing of pre-crRNA. Subsequently Cas9/crRNA/tracrRNA
CC       endonucleolytically cleaves linear or circular dsDNA target
CC       complementary to the spacer; Cas9 is inactive in the absence of the 2
CC       guide RNAs (gRNA). Cas9 recognizes the protospacer adjacent motif (PAM)
CC       in the CRISPR repeat sequences to help distinguish self versus nonself,
CC       as targets within the bacterial CRISPR locus do not have PAMs. PAM
CC       recognition is also required for catalytic activity.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|ARBA:ARBA00001946,
CC         ECO:0000256|HAMAP-Rule:MF_01480};
CC   -!- SUBUNIT: Monomer. Binds crRNA and tracrRNA. {ECO:0000256|HAMAP-
CC       Rule:MF_01480}.
CC   -!- DOMAIN: Has 2 endonuclease domains. The discontinuous RuvC-like domain
CC       cleaves the target DNA noncomplementary to crRNA while the HNH nuclease
CC       domain cleaves the target DNA complementary to crRNA.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated Cas9 family.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated protein Cas9 family.
CC       Subtype II-A subfamily. {ECO:0000256|ARBA:ARBA00005244}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; GL732492; EFX57999.1; -; Genomic_DNA.
DR   RefSeq; WP_000066813.1; NZ_GL732492.1.
DR   STRING; 563038.HMPREF0851_01799; -.
DR   EnsemblBacteria; EFX57999; EFX57999; HMPREF0851_01799.
DR   eggNOG; COG3513; Bacteria.

DR   Proteomes; UP000003840; Unassembled WGS sequence.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0004519; F:endonuclease activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0003723; F:RNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0051607; P:defense response to virus; IEA:UniProtKB-UniRule.
DR   GO; GO:0043571; P:maintenance of CRISPR repeat elements; IEA:UniProtKB-UniRule.
DR   HAMAP; MF_01480; Cas9; 1.
DR   InterPro; IPR028629; Cas9.
DR   InterPro; IPR032239; Cas9-BH.
DR   InterPro; IPR032237; Cas9_PI.
DR   InterPro; IPR032240; Cas9_REC.
DR   InterPro; IPR033114; HNH_CAS9.
DR   InterPro; IPR003615; HNH_nuc.
DR   Pfam; PF16593; Cas9-BH; 1.
DR   Pfam; PF16595; Cas9_PI; 1.
DR   Pfam; PF16592; Cas9_REC; 1.
DR   Pfam; PF13395; HNH_4; 1.
DR   TIGRFAMs; TIGR01865; cas_Csn1; 1.
DR   PROSITE; PS51749; HNH_CAS9; 1.
PE   3: Inferred from homology;
KW   Antiviral defense {ECO:0000256|ARBA:ARBA00023118, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   DNA-binding {ECO:0000256|ARBA:ARBA00023125, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Endonuclease {ECO:0000256|HAMAP-Rule:MF_01480, ECO:0000256|PROSITE-
KW   ProRule:PRU01085};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Magnesium {ECO:0000256|ARBA:ARBA00022842, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Manganese {ECO:0000256|ARBA:ARBA00023211};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Nuclease {ECO:0000256|ARBA:ARBA00022722, ECO:0000256|HAMAP-Rule:MF_01480};
KW   RNA-binding {ECO:0000256|ARBA:ARBA00022884, ECO:0000256|HAMAP-
KW   Rule:MF_01480}.
FT   DOMAIN          771..928
FT                   /note="HNH Cas9-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51749"
FT   ACT_SITE        11
FT                   /note="For RuvC-like nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   ACT_SITE        845
FT                   /note="Proton acceptor for HNH nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           11
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           11
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           763
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           767
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           767
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           990
FT                   /note="Magnesium 2; via pros nitrogen"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
SQ   SEQUENCE   1375 AA;  159875 MW;  FCA9C508028D6691 CRC64;

  Query Match             64.8%;  Score 4536;  DB 285;  Length 1375;
  Best Local Similarity   63.6%;  
  Matches  877;  Conservative  207;  Mismatches  276;  Indels   20;  Gaps    9;




              :| |||||||||||||||||||:||||||| |||||||:| |||||||||||| | ||| 
Db          3 NKSYSIGLDIGTNSVGWAVITDDYKVPSKKMKVLGNTDKHFIKKNLIGALLFDEGTTAED 62

Qy         62 TRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGN 121
               ||||||||||||||||: ||||||| |::||| ||||||:: ||| |||:  ::|||  
Db         63 RRLKRTARRRYTRRKNRLRYLQEIFSQEISKVDSSFFHRLDDFFLVPEDKRGSKYPIFAT 122

Qy        122 IVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSDV 181
              :|:|  ||:|:|||||||| | || :| ||||||||||||||:||||| |   :  |:|:
Db        123 LVEEKEYHKKFPTIYHLRKHLADSKEKTDLRLIYLALAHMIKYRGHFLYEESFDIKNNDI 182

Qy        182 DKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNL 241
               |:| : :  |:  ||   ::      :|| : ::||| : | ::   | ||  |||   
Db        183 QKIFSEFISIYDNTFEGKSLSGQNAQVEAIFTDKISKSTKRERVLKLFPDEKSTGLFSEF 242

Qy        242 IALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAIL 301
              : | :|   :|| :||| | | || ||||||:||:||| |||| :||||| || | ||||
Db        243 LKLIVGNQADFKKHFDLEEKAPLQFSKDTYDEDLENLLGQIGDDFADLFLVAKKLYDAIL 302

Qy        302 LSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYAG 361
              || || |    ||||||||||:||: | :||  ||  ::  | ||| |:| ||||:||||
Db        303 LSGILTVKDLSTKAPLSASMIERYENHQKDLAALKQFIQNNLQEKYDEVFSDQSKDGYAG 362

Qy        362 YIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELHA 421
              ||||  :|| |||:|| :| | :| :  | |: ||| |:|||||||||||||||| |::|
Db        363 YIDGKTTQEAFYKYIKNLLSKFEGADYFLDKIEREDFLKKQRTFDNGSIPHQIHLQEMNA 422

Qy        422 ILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEEV 481
              |:||| : ||||::|:||||||||||||||||||||||  |||:|| |:: | ||||||:
Db        423 IIRRQGEHYPFLQENKEKIEKILTFRIPYYVGPLARGNGDFAWLTRNSDQAIRPWNFEEI 482

Qy        482 VDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLS 541
              ||: :||: || :|||:|  || |||||||||||| | |||||||||:: ||: :  || 
Db        483 VDQASSAEDFINKMTNYDLYLPEEKVLPKHSLLYETFAVYNELTKVKFIAEGLTRYQFLD 542

Qy        542 GEQKKAIVDLLFK--TNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLK 599
               :||| | |  ||    |||| | :   |   :: :| :|: |:| :||||| |||||||
Db        543 KKQKKDIFDTFFKAENKRKVTEKDIIH-YLHNVDGYDGIELKGIEKQFNASLSTYHDLLK 601

Qy        600 IIKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGW 659
              ||||| |:|: :||:|||:|: |||:|||||||::||  |  |||:||:| | || ||||
Db        602 IIKDKAFMDDSKNEEILENIIHTLTIFEDREMIKQRLAQYDSLFDEKVIKALTRRHYTGW 661

Qy        660 GRLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDS 719
              |:|| |||||||||:|||||||:|  ||  ||||||||||| |:||| |||||| |: : 
Db        662 GKLSAKLINGIRDKKSGKTILDYLIDDGEINRNFMQLIHDDGLSFKEIIQKAQVFGKTND 721

Qy        720 LHEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRE 779
              : : :  | |||||||||||::|:||||||||| | ||:|||||||||||| :|:|||::
Db        722 VKQVVQELPGSPAIKKGILQSIKIVDELVKVMG-HAPESIVIEMARENQTTARGKKNSQQ 780

Qy        780 RMKRIEEGIKELG----SQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSD 835
              | ||||: :| |     | ||||:| :| ||||::|:|||||||||||  : |:||:||:
Db        781 RYKRIEDSLKNLASGLDSNILKENPTDNIQLQNDRLFLYYLQNGRDMYTGKPLEINQLSN 840

Qy        836 YDVDHIVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQR 895
              ||:|||:||:|:||||:||:||| |  |||||||||| |||:||| :|:|||::|||::|
Db        841 YDIDHIIPQAFIKDDSLDNRVLTSSKDNRGKSDNVPSLEVVEKMKAFWQQLLDSKLISER 900

Qy        896 KFDNLTKA--ERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREV 953
              ||:|||||  |||||:|||| ||||||||||||||||||| ||:| | :  | ||  | |
Db        901 KFNNLTKAERERGGLNELDKVGFIKRQLVETRQITKHVAQFLDARFNKEVTEKDKKNRNV 960

Qy        954 KVITLKSKLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDY 1013
              |:||||| |||:|||:|  |||||||:||||||||||||:  |::||||||| |||||||
Db        961 KIITLKSNLVSNFRKEFGLYKVREINDYHHAHDAYLNAVLAKAILKKYPKLEPEFVYGDY 1020

Qy       1014 KVYDVRKMIAKSEQ--EIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGE 1071
              : ||::: |:|| :  |: ||| |||||||::|||| |:  |:| | ||  || : :|||
Db       1021 QKYDLQRYISKSREPKEVEKATQKYFFYSNLLNFFKEEVHYADGTIVKRENIEYSKDTGE 1080

Qy       1072 IVWDKGRDFATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKD---WDP 1128
              | |:| :|||||:||||:|||||||||||||||||||||||| |||||| ||     || 
Db       1081 IAWNKEKDFATVKKVLSLPQVNIVKKTEVQTGGFSKESILPKGNSDKLIPRKTKEILWDT 1140

Qy       1129 KKYGGFDSPTVAYSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYK 1188
               |||||||| :|||:|::| :||||:||||:|| |:||||||:::|||||| ||| ||| 
Db       1141 TKYGGFDSPVIAYSILLIADIEKGKAKKLKTVKTLVGITIMEKATFEKNPITFLENKGYH 1200

Qy       1189 EVKKDLIIKLPKYSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGS 1248
               |:|: |: ||||||||||:||:|||||| |||||||: ||      || : :  ||   
Db       1201 NVRKENILCLPKYSLFELESGRRRMLASAKELQKGNEIVLPVYLTTLLYHSKNVHKL-DE 1259

Qy       1249 PEDNEQKQLFVEQHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAEN 1308
              ||  |    ::::|::   :::  :||||:: :||||||:|: : |  :    |   | :
Db       1260 PEHLE----YIQKHRYEFKDLLNLVSEFSQKYVLADANLEKIKNLYADNEQADIEILANS 1315

Qy       1309 IIHLFTLTNLGAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368
               |:| | | ||||||||:    :||||||:  |:|:|||||||||||||||||||:|| |
Db       1316 FINLLTFTALGAPAAFKFLGKDVDRKRYTTVSEILNATLIHQSITGLYETRIDLSKLGED 1375




RESULT 213
A0A3D8TPZ6_9LIST
ID   A0A3D8TPZ6_9LIST        Unreviewed;      1332 AA.
AC   A0A3D8TPZ6;
DT   16-JAN-2019, integrated into UniProtKB/TrEMBL.
DT   16-JAN-2019, sequence version 1.
DT   02-JUN-2021, entry version 8.
DE   RecName: Full=CRISPR-associated endonuclease Cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
DE            EC=3.1.-.- {ECO:0000256|HAMAP-Rule:MF_01480};
GN   Name=cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
GN   ORFNames=UR08_06945 {ECO:0000313|EMBL:RDX00713.1};
OS   Listeria kieliensis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Listeriaceae; Listeria.
OX   NCBI_TaxID=1621700 {ECO:0000313|EMBL:RDX00713.1, ECO:0000313|Proteomes:UP000257055};
RN   [1] {ECO:0000313|Proteomes:UP000257055}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Kiel-L1 {ECO:0000313|Proteomes:UP000257055};
RA   Schardt J., Mueller-Herbst S., Scherer S., Huptas C.;
RL   Submitted (APR-2015) to the EMBL/GenBank/DDBJ databases.
CC   -!- FUNCTION: CRISPR (clustered regularly interspaced short palindromic
CC       repeat) is an adaptive immune system that provides protection against
CC       mobile genetic elements (viruses, transposable elements and conjugative
CC       plasmids). CRISPR clusters contain spacers, sequences complementary to
CC       antecedent mobile elements, and target invading nucleic acids. CRISPR
CC       clusters are transcribed and processed into CRISPR RNA (crRNA). In type
CC       II CRISPR systems correct processing of pre-crRNA requires a trans-
CC       encoded small RNA (tracrRNA), endogenous ribonuclease 3 (rnc) and this
CC       protein. The tracrRNA serves as a guide for ribonuclease 3-aided
CC       processing of pre-crRNA. Subsequently Cas9/crRNA/tracrRNA
CC       endonucleolytically cleaves linear or circular dsDNA target
CC       complementary to the spacer; Cas9 is inactive in the absence of the 2
CC       guide RNAs (gRNA). Cas9 recognizes the protospacer adjacent motif (PAM)
CC       in the CRISPR repeat sequences to help distinguish self versus nonself,
CC       as targets within the bacterial CRISPR locus do not have PAMs. PAM
CC       recognition is also required for catalytic activity.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|ARBA:ARBA00001946,
CC         ECO:0000256|HAMAP-Rule:MF_01480};
CC   -!- SUBUNIT: Monomer. Binds crRNA and tracrRNA. {ECO:0000256|HAMAP-
CC       Rule:MF_01480}.
CC   -!- DOMAIN: Has 2 endonuclease domains. The discontinuous RuvC-like domain
CC       cleaves the target DNA noncomplementary to crRNA while the HNH nuclease
CC       domain cleaves the target DNA complementary to crRNA.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated Cas9 family.

CC   -!- SIMILARITY: Belongs to the CRISPR-associated protein Cas9 family.
CC       Subtype II-A subfamily. {ECO:0000256|ARBA:ARBA00005244}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:RDX00713.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LARY01000002; RDX00713.1; -; Genomic_DNA.
DR   EnsemblBacteria; RDX00713; RDX00713; UR08_06945.
DR   Proteomes; UP000257055; Unassembled WGS sequence.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0004519; F:endonuclease activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0003723; F:RNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0051607; P:defense response to virus; IEA:UniProtKB-UniRule.
DR   GO; GO:0043571; P:maintenance of CRISPR repeat elements; IEA:UniProtKB-UniRule.
DR   HAMAP; MF_01480; Cas9; 1.
DR   InterPro; IPR028629; Cas9.
DR   InterPro; IPR032239; Cas9-BH.
DR   InterPro; IPR032237; Cas9_PI.
DR   InterPro; IPR032240; Cas9_REC.
DR   InterPro; IPR033114; HNH_CAS9.
DR   InterPro; IPR003615; HNH_nuc.
DR   Pfam; PF16593; Cas9-BH; 1.
DR   Pfam; PF16595; Cas9_PI; 1.
DR   Pfam; PF16592; Cas9_REC; 1.
DR   Pfam; PF13395; HNH_4; 1.
DR   TIGRFAMs; TIGR01865; cas_Csn1; 1.
DR   PROSITE; PS51749; HNH_CAS9; 1.
PE   3: Inferred from homology;
KW   Antiviral defense {ECO:0000256|ARBA:ARBA00023118, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   DNA-binding {ECO:0000256|ARBA:ARBA00023125, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Endonuclease {ECO:0000256|HAMAP-Rule:MF_01480, ECO:0000256|PROSITE-
KW   ProRule:PRU01085};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Magnesium {ECO:0000256|ARBA:ARBA00022842, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Manganese {ECO:0000256|ARBA:ARBA00023211};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Nuclease {ECO:0000256|ARBA:ARBA00022722, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Reference proteome {ECO:0000313|Proteomes:UP000257055};
KW   RNA-binding {ECO:0000256|ARBA:ARBA00022884, ECO:0000256|HAMAP-
KW   Rule:MF_01480}.
FT   DOMAIN          769..920
FT                   /note="HNH Cas9-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51749"
FT   ACT_SITE        9
FT                   /note="For RuvC-like nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   ACT_SITE        839
FT                   /note="Proton acceptor for HNH nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           9
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           9
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           761
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           765
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           765
FT                   /note="Magnesium 2"

FT   METAL           982
FT                   /note="Magnesium 2; via pros nitrogen"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
SQ   SEQUENCE   1332 AA;  153931 MW;  224BD6E3D70B8F17 CRC64;

  Query Match             53.9%;  Score 3778.5;  DB 268;  Length 1332;
  Best Local Similarity   55.1%;  
  Matches  750;  Conservative  220;  Mismatches  352;  Indels   39;  Gaps   11;


Qy          3 KKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAEAT 62
              | ||| ||||||||||||:||:| :  :: || |   : |:|||  |  |||:|: |  |
Db          2 KDYSISLDIGTNSVGWAVLTDDYNLVRRRMKVTGMAGKSSVKKNFWGVRLFDAGQVAMDT 61

Qy         63 RLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGNI 122
              ||||| |||  |||||: ||||||  || |||::|| ||:||:|| :|||:||||||| |
Db         62 RLKRTTRRRLRRRKNRLNYLQEIFGPEMNKVDENFFARLDESYLVADDKKNERHPIFGTI 121

Qy        123 VDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSDVD 182
               :|| ||: : ||||||| | |||||||||||||||||::||||||||||||| :|| : 
Db        122 EEEVEYHKSFKTIYHLRKSLADSTDKADLRLIYLALAHIVKFRGHFLIEGDLNLENSSIK 181

Qy        183 KLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNLI 242
              : |   :: ||:        :  |  : ||  :||:||: : |:   |||| |||     
Db        182 ETFRAFMEAYNETDYAGAAMSDDVKVEEILKDKLSRSRKADELLKLFPGEKSNGLLNQFF 241

Qy        243 ALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAILL 302
               | :|   |||| | | ||||:| ||||||:||: || :||| ||:|| ||||: ||: |
Db        242 KLMVGNQGNFKSIFKLDEDAKIQFSKDTYDEDLEELLGRIGDDYAELFAAAKNVYDAMEL 301

Qy        303 SDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYAGY 362
              ::|| ||   |:| ||::|:||: :|  ||  ||  ::  ||::|:  | |  ::|||||
Db        302 ANILTVNDRATRAKLSSAMVKRFKDHKTDLATLKQFIKTHLPDEYEAFFVDAKQDGYAGY 361

Qy        363 IDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELHAI 422
              |||| :| ||| |:|  |  : | :  | |: :|| |||||||||| ||||||| || ||
Db        362 IDGGTTQAEFYAFLKKKLSGLAGAQLFLEKIEQEDFLRKQRTFDNGVIPHQIHLKELQAI 421

Qy        423 LRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEEVV 482
              :::|  :|||| :|:|||| ::||||||||||||: ||||||: | ::| | ||| :| :
Db        422 IKQQATYYPFLAENQEKIESLVTFRIPYYVGPLAKDNSRFAWLERTTDEAIRPWNLQENI 481

Qy        483 DKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLSG 542
              |   ||  |||:|||||  || |||||||||:|| : |||||||| | |:        :|
Db        482 DVANSAVKFIEKMTNFDTYLPEEKVLPKHSLIYEKYMVYNELTKVSY-TDDRGIVQNFNG 540

Qy        543 EQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKIIK 602
              ::| || : |||  |||| | | |:|   :   :| |::|:|: ||||| :||| :|:  
Db        541 QEKLAIFNRLFKAERKVTRKML-ENYLSNVFGLESPEVNGIENSFNASLKSYHDFIKLGI 599

Qy        603 DKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWGRL 662
               :  |:: :||:: |:||  ||:||||:||  :|  |: |   :::|:|:|| |||||| 
Db        600 SEGLLNDPKNEEMFEEIVKILTVFEDRKMIHAQLSKYSDLLSKEILKKLERRHYTGWGRF 659

Qy        663 SRKLINGIRDKQSGKTILDFLKSDGFA----NRNFMQLIHDDSLTFKEDIQKAQVSGQGD 718
              |:||: ||||||| |||||:| ||       ||| |||| |  |:||| |:|| |     
Db        660 SKKLLVGIRDKQSQKTILDYLMSDDGVKKNINRNLMQLISDKDLSFKEIIEKASVD-MSA 718

Qy        719 SLHEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSR 778
               : | :  | |||||||||||::||| |||::|| : |: |||||||| ||| :|: ||:
Db        719 GIDEIVRELPGSPAIKKGILQSLKVVQELVRIMG-YPPKKIVIEMARETQTTARGRNNSK 777

Qy        779 ERMKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDV 838
               |:||:|| |:|| | ||||||  |  ||:::||||||||||||| |: |||: || ||:
Db        778 PRLKRLEEAIRELKSDILKEHPATNADLQDDRLYLYYLQNGRDMYTDKPLDIHNLSQYDI 837

Qy        839 DHIVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFD 898
              |||:||||: |:|:||:||  |  ||||||:||| :||:|||: |  | :||||: :| :
Db        838 DHIIPQSFITDNSLDNRVLVTSAGNRGKSDDVPSIDVVRKMKSIWNSLHHAKLISDKKLN 897


              ||||||||||:| || |||||||||||||||:|| ||  : | : |   | | : :::||
Db        898 NLTKAERGGLTEKDKLGFIKRQLVETRQITKNVAGILHQQFNAEKDSEGKTIFKTQIVTL 957

Qy        959 KSKLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDV 1018
              || | | ||:  : |||||||::||||||||| ||  ||:| ||||  |||||||: :| 
Db        958 KSALTSRFRRMTKLYKVREINDHHHAHDAYLNGVVANALLKVYPKLAPEFVYGDYRKFDF 1017

Qy       1019 RKMIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGR 1078
               |          ||| |  |||||| || |:                  | ||||| | |
Db       1018 FK--------DNKATEKTQFYSNIMRFFDTD--------------RRADENGEIVWHKER 1055

Qy       1079 DFATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPT 1138
              |  |::|||   |:||||| ||||| |||||||||  | ||| || :||  |||||||| 
Db       1056 DIKTIKKVLGYHQMNIVKKVEVQTGSFSKESILPKGPSKKLIPRKNEWDTTKYGGFDSPI 1115

Qy       1139 VAYSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKL 1198
              ||||:|     |||||:|:   :|:||||||||::|||: : |||:|||  :   : :||
Db       1116 VAYSILF--SHEKGKSRKV--TQEILGITIMERTAFEKDAVRFLESKGY--INPTVQLKL 1169

Qy       1199 PKYSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLF 1258
              |||:|:| |:||:|:|||||| ||||:: ||:  |  ||   | :   |:  : :    :
Db       1170 PKYALYEFEDGRRRLLASAGEAQKGNQMILPNHLVELLY---HAKISTGNSAEKDNSLKY 1226

Qy       1259 VEQHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNL 1318
              ||:|:    |:: ::|||:|:  ||   |::| : | |::: | :| | : |:|  |  :
Db       1227 VEEHREGFSEVMAEVSEFTKKYTLAHKRLEQVEALYEKNQNAPAQEIAVSFINLMQLNKM 1286

Qy       1319 GAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETR 1359
              ||||:|::|   ||| ||||| |:| ||:::|||||||| |
Db       1287 GAPASFEFFGEKIDRHRYTSTAELLKATVVYQSITGLYEAR 1327


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 38-42, 44-45, 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 (claims 39-42, 44-45, 60-61 dependent thereon) is indefinite in the recitation of “variant comprising at least one alteration of one or more amino acid important for protein stability or for stability of a complex formed between the Class-II…and one or more corresponding genome target sequences, wherein the at least one alteration is a substitution…or deletion of 1-10 amino acids” for the following 
Claims 41-42 are indefinite in the recitation of “S104A, F105H, V107S…and H1311Y” and “N235….; S104A, F105H, and V107S;….W1126S”  for the following reasons.  The recitation of numerical positions for the substitutions is meaningless in the absence of the sequence identifier associated with those numerical positions.  If the intended numerical positions correspond to positions in the polypeptide of SEQ ID NO: 2, the claims should be amended accordingly. For examination purposes, it will be assumed that the numerical positions correspond to positions within SEQ ID NO: 2. Correction is required. 
Claims 41-42 are indefinite in the recitation of “N235NGSGAGGSY” because it is unclear as to what the meaning of the term is.  While the nomenclature “X123Y” implies a substitution at the position recited of X for Y, it is unclear is the term “N235NGSGAGGSY” implies that N can be substituted for  G, S….or Y, or it the term refers to an insertion wherein the peptide to be inserted at the position recited has the amino acid sequence NGSGAGGSY.  For examination purposes, it will be assumed that the term refers to a modificaton at a position corresponding to position 235 of SEQ ID NO: 2.  Correction is required. 
Claim 42 is indefinite in the recitation of “wherein the at least one amino acid alteration include N235NG…..and K1123S W1126S” for the following reasons. As written, it is unclear if the protein 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 is directed to a host cell and depends from claim 38, which is directed to a polynucleotide.  Therefore, claim 45 fails to further limit the subject matter of the claim from which it depends because limitations associated with a host cell cannot further limit a polynucleotide. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Correction is required. 

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-42, 44-45, 60-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 38-42, 44-45, 60-61 require (a) a genus of polynucleotides encoding variants of the Cas9 polypeptide of SEQ ID NO: 2, wherein said variants are temperature-sensitive and can have endonuclease activity, wherein (i) said variants have modifications at positions corresponding to positions in the polypeptide of SEQ ID NO: 2, wherein said variants have any structure, or (ii) said polynucleotides are at least 80% sequence identical to the polynucleotide of SEQ ID NO: 1, and (b) host cells comprising the genus of polynucleotides of (a).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] 
There is either (a) no structural limitation or (b) substantial structural variability with regard to the members of the genus of polynucleotides required by the claims.   While the specification in the instant application discloses the structure of a limited number of species of variants encoded by the polynucleotides recited in the claims,  it provides no clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 2  so that the variant can have temperature-sensitive endonuclease activity, nor does it teach which structural elements of the protein of SEQ ID NO: 2  are required in any variant as recited in the claims.   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  2  have the desired enzymatic activity.  
The claims require a large genus of nucleic acids encoding proteins which are structurally unrelated or substantially unrelated.  A polynucleotide having 80% sequence identity with the polynucleotide of  SEQ ID NO: 1 allows for any combination of 822 nucleotide modifications within  SEQ ID NO: 1 (822 = 0.2x4107; SEQ ID NO: 1 has 4107 nucleotides).  Each of the 822 nucleotide modifications can alter a codon.  The polynucleotide of SEQ ID NO: 1 encodes the polypeptide of SEQ ID NO: 2 (1368 amino acids). Therefore, a polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 1 can encode a protein having 40% sequence identity with the polypeptide A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, for a variant of the polypeptide of SEQ ID NO: 2 having 822 modifications compared to the polypeptide of SEQ ID NO: 2, the total number of variants that result from amino acid substitutions is 1368!x19822/(1368-822)!/822!  or 1.29x101449 variants. 
A sufficient written description of a genus of polynucleotides may be achieved by a recitation of a representative number of polynucleotides defined by their nucleotide sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of polynucleotides recited in the claims, or the recited structural feature, i.e., 80% sequence identity to the polynucleotide of SEQ ID NO: 1, is not representative of all the members of the genus of polynucleotides recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 2 that are essential for the desired activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired enzymatic activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two 
Due to the fact that the specification only discloses a limited number of species of the genus of proteins encoded by the claimed polynucleotides and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 38-42, 44-45, 60-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide that encodes a protein that has endonuclease activity, wherein said protein is a variant of the polypeptide of SEQ ID NO: 2 that comprises all of SEQ ID NO: 2 except for substitutions at positions corresponding to positions 104, 105 and 107 of the polypeptide of SEQ ID NO: 2, and a host cell that comprises said polynucleotide, does not reasonably provide enablement for a polynucleotide having any structure, wherein said polynucleotide encodes a variant of the polypeptide of SEQ ID NO: 2 having any structure and function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 38-42, 44-45, 60-61 broadly encompass (a) polynucleotides 
encoding variants of the Cas9 polypeptide of SEQ ID NO: 2, wherein said variants are temperature-sensitive and can have endonuclease activity or any function, wherein (i) said variants have modifications at positions corresponding to positions in the polypeptide of SEQ ID NO: 2, wherein said variants have any structure, or (ii) said polynucleotides are at least 80% sequence identical to the polynucleotide of SEQ ID NO: 1, and (b) host cells comprising the polynucleotides of (a).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 2 that are required and those that can be modified to obtain the extremely large number of variants  having the desired activity encoded by the polynucleotides required by the claims.   In addition, the enablement provided is not commensurate in scope with the claims because the specification fails to disclose how to use those polynucleotides encoding variants of the polypeptide of SEQ ID NO: 1 that lack temperature-sensitive endonuclease activity, or the activity of those variants that lack endonuclease activity.   In the instant case, the specification enables a polynucleotide that encodes a protein that has endonuclease activity, wherein said protein is a variant of the polypeptide of SEQ ID NO: 2 that comprises all of SEQ ID NO: 2 except for substitutions at positions corresponding to positions 104, 105 and 107 of the polypeptide of SEQ ID NO: 2, and a host cell that comprises said polynucleotide.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the protein of SEQ ID NO: 2, the polynucleotide of SEQ ID NO: 1 as encoding the polypeptide of SEQ ID NO: 2, and a limited number of variants of the polypeptide of SEQ ID NO: 2 that result from substitutions at specific positions, as  working examples.  However, the specification fails to provide any clue as to the structural elements required in any temperature-sensitive Cas9 endonuclease, including those structural features within SEQ ID NO: 2 can be modified and those that should be present for a variant of the polypeptide of SEQ ID NO: 2 to have the 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a polynucleotide determines the structural and functional properties of the protein encoded by said polynucleotide.  Similarly, the amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of endonucleases, including a limited number of Cas9 proteins,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any temperature-sensitive Cas9 endonuclease.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 2 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of endonucleases to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide or a  polypeptide, as well as enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins/polynucleotides to find a polynucleotide encoding a protein with the desired enzymatic activity.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and temperature-sensitive endonuclease activity, one of skill in the art would have to test an essentially infinite number of proteins/polynucleotides to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 38, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (GenBank accession number  AEUY02000005, 11/10/2011) as evidenced by Richards et al. (GenBank accession number EHI65578, 11/10/2011).  Claims 38, 40-42 are directed in part to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2, wherein said variant comprises substitutions at positions corresponding to positions 104, 105, 107 and/or 176 of the polypeptide of SEQ ID NO: 2, wherein the amino acid at the position corresponding to position 176 of the polypeptide of SEQ ID NO: 2 is replaced with a serine.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. Richards et al. teach a gene encoding a Cas9 protein that is a variant of the polypeptide of SEQ ID NO: 2 that has a substitution at the position corresponding to position 107 of the polypeptide of SEQ ID NO: 2 as well as a serine at the position corresponding to position 176 of the polypeptide of SEQ ID NO: 2.   As explained above, since structure determines function and the specification asserts that modifications such as the substitution of a proline for a serine at the position corresponding to position 176 of SEQ ID NO: 2 results in a temperature sensitive variant, it follows that the polypeptide of Richards et al. would also have the desired functional characteristics.  Therefore, the teachings of Richards et al. anticipate the instant claims as written/interpreted.

Claims 38, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (GenBank accession number  GL732492, 3/13/2015) as evidenced by Ward et al. (GenBank accession number EFX57999, 3/13/2015).  Claims 38, 40-42 are directed in part to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2, wherein said variant comprises substitutions at positions Streptococcus Cas9 protein that is a variant of the polypeptide of SEQ ID NO: 2 having a substitution at the position corresponding to position 104 of the polypeptide of SEQ ID NO: 2.  The specification asserts that a substitution at the position corresponding to position 104 of the polypeptide of SEQ ID NO: 2 results in a temperature sensitive variant.  Therefore, it follows that the polypeptide of Ward et al. would also have the desired functional characteristics.  As such, the teachings of Ward et al. anticipate the instant claims as written/interpreted.

Claims 38-42, 45, 60-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (Nucleic Acids Research 44(20):10003-10014, 2016; cited in the IDS) as evidenced by Qi et al. (Cell 152:1173-1183, 2013; cited in the IDS). 
Claims 38-42, 45, 60-61 as interpreted are directed in part to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2 that is temperature sensitive, wherein said variant comprises an alteration at a position corresponding to position 235 of the polypeptide of SEQ ID NO: 2, wherein the variant lacks nuclease activity, wherein the variant further comprises an alanine at the position corresponding to position 10 of the polypeptide of SEQ ID NO: 2, and an alanine at the position corresponding to position 840 of the polypeptide of SEQ ID NO: 2, and a host cell that comprises said polynucleotide.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
Richter et al. teach a temperature-sensitive variant of the S. pyogenes Cas9 protein (page 10008, right column, Identification of temperature-sensitive and light-regulated RsLOV-(d)Cas9 variants).  Richter et al. teach that these variants were obtained by inserting an RsLOV domain between amino acids N235 and G236 (page 10009, left column).  As stated in the specification, the polypeptide of SEQ ID NO: 2 is the amino acid sequence of the wild type S. pyogenes Cas9 protein.  Richter et al. teach the cloning of E. coli CmpX13 cells) comprising polynucleotides encoding the variants (page 10005; right column, first full paragraph; insertion library).  Richter et al. teach that the dCas9 protein is catalytically inactive (lacks nuclease activity; page 10004, left column) and cites the teachings of Qi et al. regarding dCas9 (reference 12).  Qi et al. teach that dCas9 is a mutant of the S. pyogenes Cas9 that comprises the substitutions D10A and H840A (page 1174, right column, last two lines).  Therefore, the teachings of Richter et al. anticipate the instant claims as written/interpreted. 

Claims 38-39, 44-45, 60-61 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Jinek et al. (WO 2013/176772 published 11/28/2013; cited in the IDS).
Claims 38-39, 44-45, 60-61 as interpreted are directed in part to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2 that is temperature sensitive, wherein the variant lacks nuclease activity, wherein the variant comprises an alanine at the position corresponding to position 10 of the polypeptide of SEQ ID NO: 2, and an alanine at the position corresponding to position 840 of the polypeptide of SEQ ID NO: 2, wherein the polynucleotide has at least 80% sequence identity to the polynucleotide of SEQ ID NO: 1, and a host cell that comprises said polynucleotide.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
Jinek et al. teach fusion proteins comprising a dCas9 and a temperature-sensitive degron so that the dCas9 protein may be functional below a threshold temperature but not functional above the threshold  temperature (pages 122-123, paragraphs [0457]-[0460]).  Jinek et al. teach nucleic acids encoding the fusion proteins (page 126, paragraphs [0469]-[0472]) and host cells comprising said nucleic acids (page 125 paragraph [0467]). Jinek et al. teach that the dCas9 variant has the D10A and H840A substitutions.  Jinek et al. teach that these positions correspond to the amino acid sequence of the S. pyogenes Cas9 protein, which according to the specification comprises SEQ ID NO: 2.  The polynucleotide of SEQ ID NO: 1 encodes the polypeptide of SEQ ID NO: 2.  Since the degron can be at the N- or C-terminus of the dCas9 protein, the fusion protein of Jinek et al. is a fusion that comprises all of SEQ ID NO: 2 except for 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 9, 2021